DETAILED ACTION
Claims 1-13 are pending.
Claims 1-13 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

US9473418 teaches: a method for handling oversubscription.  

US10135712 teaches: a method of monitoring SW performance nada cling resources. . 
 
The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 1: 

“ training a classifier to generate a first classification using training data sets based on application profiles so as to classify an application profile as underperforming; training the classifier to generate a set of second classifications and a set of third classifications using training data sets based at least one of: an application profile, a hypervisor profile a network communication profile, a data storage profile, wherein the classifications in 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 2: 

“training the classifier to generate a first classification using training data sets based on one or more application profiles, so as to classify an application profile as underperforming; 7Application No. Not Yet Assigned training the classifier to generate a set of second classifications using training data sets based on each of: one or more application profiles, one or more hypervisor profiles; one or more network communication profiles, and one or more data storage profiles, so as to classify a profile for which optimization  will provide improved application performance; training the classifier to generate a set of third classifications using training data sets based on each of: one or more application profiles, one or more hypervisor profiles; one or more network communication profiles, and one or more data storage profiles, so as to classify a profile for which an additional infrastructure resource is required to provide improved application performance; implementing one or more of hypervisor optimization , network optimization or 

The cited prior arts taken alone or in combination fail to teach claimed limitations in conjunction with the rest of the limitations in claim 12: 

“training a classifier to generate a first classification using training data sets based on application profiles so as to classify an application profile as underperforming; training the classifier to generate a set of second classifications and a set of third classifications using training data sets based at least one of: an application profile, a hypervisor profile, a network communication profile, or a data storage profile, wherein the classifications in the second set classify a profile for which optimization will provide improved application performance, and wherein the classifications in the third set classify a profile for which additional infrastructure resource is required to provide improved application performance, and in response to applying the first classifications, the second classifications and the third classifications to data sets based on the application profile, implementing one or more of the following for the application: optimization of a hypervisor, network or data storage, or deploying an additional resource for the hypervisor, network or data storage.” 

The allowable subject matter also appear in other independent claims. The rest of dependent claims (not mentioned above) are allowable by virtue of base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CHARLIE SUN/Primary Examiner, Art Unit 2196